DETAILED ACTION
This communication is in responsive to Application 16/631646 filed on 1/16/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-23 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 1/16/2020 and 1/14/2021 comply with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Examiner’s Note
4.	Examining the application was extremely difficult due to the many problems with drafting the claims. When the claims are not clear, Examiner cannot prosecute the application effectively. Applicants are encouraged to schedule a phone interview to expedite prosecution. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The following claims are also reject because there is insufficient antecedent basis and unclear. 

1.  A method for configuring identical network components connected in each 
case via a network cable to a physical port of a network switch, wherein at 
least one further network station is connected to the network switch, wherein 
configuration messages are transmitted by the further network station to the 
network components, the method comprising: 
using a multicast address for the transmission of a configuration message;  
and preconfiguring the network components so the network components respond to messages addressed to one of the multicast destination addresses;  
communicating the physical port of the network switch to which the network component is connected to the respective network component through the configuration message;  
performing, by the network component, a function reconfiguration in the network based on the connection to the physical port, wherein a variant of the Ethernet standard 
family is used as the network configuration technology to connect the network 
components;  
and using IPv6 addresses or IPv4 addresses from a predefined subnetwork address range for the multicast destination addressing, wherein the predefined subnetwork address range for the multicast destination addresses used for the configuration originates from the multicast address range permitted for IPv6 or IPv4. 
 
2.  The method of claim 1, wherein the functional scope of the network 
components is identical and the network components are configured based on a 
default function when the network components are connected to the network 
switch. 
 
3.  The method of claim 1, wherein the predefined subnetwork address range, in 
the case of a configuration of up to 16 identical network components, in the 
case of IPv6 addresses, corresponds to the range ff14::1:0/124. 
 
4.  The method of claim 1, wherein the network for connecting the network 
components corresponds to one of the variants 100BASE-T1 and 1000BASE-T1 
according to the Ethernet specification IEEE P802.3bp. 
 
5.  The method of claim 1, wherein the network switch is configured so that only one defined physical port is recorded in an assignment table for each multicast destination 
 
6.  The method of claim 1, wherein IPv6 unicast addresses are used for the source addressing and an address from the Unique Local Address range fc00::/7 
permitted for IPv6 is assigned in each case to the network components and to 
the further network station. 
 
7.  The method of claim 1, wherein the details necessary for the configuration 
are contained in the configuration message and the source address which is 
intended to be recorded as the sender address when the data are transmitted, 
are communicated therein to the network component. 
 
8.  The method of claim 7, wherein the transport port number corresponds to a 
destination User Datagram Protocol port number. 
 
9.  The method of claim 1, wherein a configuration number is communicated to 
the network component in the configuration message, and the network component 
performs a reconfiguration based on the configuration number according to the 
configuration variant stored in a table under the configuration number. 
 
10.  The method of claim 1, wherein the configuration message is periodically 
transmitted to the respective network component.


13. (Currently Amended) A transportation vehicle, comprising a device of claim 11 integrated into the motor transportation vehicle. “What does this mean?” also the claim form is inconsistent with the MPEP. Also Examiner is not sure what this limitation mean or how to interpret this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-2, 4-5, 7-8, 10-15, 17-18, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (hereinafter Anderson) US 2017/0033986 A1 in view of Chen US 2016/0072754 A1. 

Regarding Claim 1, Anderson teaches a method for configuring identical network components connected in each case via a network cable to a physical port of a network switch (¶0014 & Fig. 1 show configuration master device 102 that includes switch and port 114), wherein at least one further network station is connected to the network switch (¶0014 & Fig. 1; each port 114 is connected to a sensory device 104), wherein configuration messages are transmitted by the further network station to the network components (¶0014-¶0017 & Fig. 1; The configuration master device 102 communicates configuration messages to the sensory devices 104 through the ports 114 of the routing device 112. The configuration master device 102 multicasts or broadcasts the configuration message and an associated VLAN ID (virtual LAN ID) to the routing device 112), the method comprising: 
using a multicast address for the transmission of a configuration message (¶0014-¶0017 & Fig. 1; the limitation is inherent when the configuration master device 
and preconfiguring the network components so the network components respond to messages addressed to one of the multicast destination addresses (this limitation is implied by ¶0015 where the routing device 112 is configured such that an incoming configuration message will be forwarded only on the ports of the routing device that belong to the VLAN that is identified by the VLAN ID sent with the configuration message.  Consequently the configuration message is forwarded only to the particular sensing device that is connected to this port);  
communicating the physical port of the network switch to which the network component is connected to the respective network component through the configuration message (¶0014-¶0017 & Fig. 1; The routing device 112 is configured such that an incoming configuration message will be forwarded only on the ports of the routing device that belong to the VLAN that is identified by the VLAN ID sent with the configuration message.  Consequently the configuration message is forwarded only to the particular sensing device that is connected to this port. Additionally, each sensory device includes a port 116.  The port 116 is communicatively coupled (e.g., via a cable or other connection) to a port 114 of the configuration master device 112.  The port 116 is capable of transmitting and receiving data according to a protocol of a vehicle local area network, such as, for example, an Ethernet network, or other network.  The sensory device 104 receives the configuration messages via the port 116);  
performing, by the network component, a function reconfiguration in the network based on the connection to the physical port (¶0018-¶0022; the the Ethernet standard family is used as the network configuration technology to connect the network components (¶0016; The port 116 is capable of transmitting and receiving data according to a protocol of a vehicle local area network, such as, for example, an Ethernet network, or other network.  The sensory device 104 receives the configuration messages via the port 116);  
Anderson does not expressly teach and using IPv6 addresses or IPv4 addresses from a predefined subnetwork address range for the multicast destination addressing, wherein the predefined subnetwork address range for the multicast destination addresses used for the configuration originates from the multicast address range permitted for IPv6 or IPv4. However, this limitation is suggested since Anderson uses Ethernet network and transmits messages between ports and components. To support Examiner’s position, Examiner cites to Chen.
Chen teaches and using IPv6 addresses or IPv4 addresses from a predefined subnetwork address range for the multicast destination addressing, wherein the predefined subnetwork address range for the multicast destination addresses used for the configuration originates from the multicast address range permitted for IPv6 or IPv4 (¶0002, ¶00034 & ¶0050).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Chen into the system of Anderson in order to solve problems of address conflict (¶0050). Utilizing such teachings enable the system to correctly send a packet to its final destination where multicast function are improved including usability and security (abstract). 

Regarding Claim 2, Anderson in view of Chen teach the method of claim 1, Anderson further teaches wherein the functional scope of the network 
components is identical and the network components are configured based on a 
default function when the network components are connected to the network 
switch (¶0013 & ¶0019; configuration instructions are the same to be applied to senor devices at the same location). 

Regarding Claim 4, Anderson in view of Chen teach the method of claim 1, wherein the network for connecting the network components corresponds to one of the variants 100BASE-T1 and 1000BASE-T1 according to the Ethernet specification IEEE P802.3bp (admitted prior art since it is a standard that was developed by IEEE, see applicant’s published spec in ¶0026). 
 
Regarding Claim 5, Anderson in view of Chen teach the method of claim 1, Anderson further teaches wherein the network switch is configured (¶0014-¶0017 & Fig. 

Regarding Claim 7, Anderson in view of Chen teach the method of claim 1, Anderson further teaches wherein the details necessary for the configuration 
are contained in the configuration message and the source address which is 
intended to be recorded as the sender address when the data are transmitted, 
are communicated therein to the network component (¶0014-¶0017 & Fig. 1; The routing device 112 is configured such that an incoming configuration message will be forwarded only on the ports of the routing device that belong to the VLAN that is 

Regarding Claim 8, Anderson in view of Chen teach method of claim 7, wherein the transport port number corresponds to a destination User Datagram Protocol port number (obvious that ports are defined in L4 or 3 of OSI which included in transport layer aka “UDP” defined by RFC 768). 

Regarding Claim 10, Anderson in view of Chen teach the method of claim 1, but they do not expressly teach the method of claim 1, wherein the configuration message is periodically transmitted to the respective network component. However, the limitation is obvious from ¶0014-¶0017 & Fig. 1 because when new device is added, messages are sent e.g. the routing device 112 is configured such that an incoming configuration message will be forwarded only on the ports of the routing device that belong to the VLAN that is identified by the VLAN ID sent with the configuration message.  Consequently the configuration message is forwarded only to the particular sensing device that is connected to this port. Additionally, each sensory device includes a port 

Regarding Claim 12, Anderson in view of Chen teach the device of claim 11, Anderson further teaches wherein the network switch is integrated into the further network node (¶0014 switch in integrated into the configuration master device 102).

Regarding Claim 13, Anderson in view of Chen teach a transportation vehicle (abstract, sensory device of a vehicle), Anderson further teaches comprising a device of claim 11 integrated into the motor transportation vehicle. Examiner is not sure what this limitation mean or how to interpret this limitation (abstract; sensory device of the vehicle according to a virtual identifier associate with routing configuration).

Regarding Claim 14, Anderson in view of Chen transportation the vehicle of claim 13, Anderson further teaches wherein the identical network components correspond to a number of cameras or ultrasound sensors (see sensors in Fig. 1 e.g. 120-104b vs 120-104a)  or RADAR sensors, corresponding to Radio Detection and Ranging, or LIDAR sensors, corresponding to Light Detection and Ranging for environment monitoring, or to a number of door control devices or to a number of sensors, such as wheel speed sensors.

Claims 11, 15, 17-18, 20-21 and 23 are substantially similar to the above claims, thus the same rationale applies.

Claims 3, 6, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Chen and further in view of Boucadair et al. (hereinafter Boucadair) US 2017/0163774 A1. 

Regarding Claim 3, Anderson in view of Chen teach the method of claim 1, but they do not expressly teach wherein the predefined subnetwork address range, in 
the case of a configuration of up to 16 identical network components, in the 
case of IPv6 addresses, corresponds to the range ff14::1:0/124. 
Boucadair teaches wherein the predefined subnetwork address range, in 
the case of a configuration of up to 16 identical network components, in the 
case of IPv6 addresses, corresponds to the range ff14::1:0/124 (¶0004; using different range of IPv6 e.g. unique local address or global unicast address. Note that the range is inherent in IPv6 as desired by the system admin).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Boucadair into the system of Anderson in view of Chen in order to allow different devices or terminals or components to connect to different types of networks such as a fixed network, a mobile network or a WLAN in simultaneous manner or in deferred manner (¶0004). 

wherein IPv6 unicast addresses are used for the source addressing and an address from the Unique Local Address range fc00::/7 permitted for IPv6 is assigned in each case to the network components and to the further network station. 
Boucadair teaches wherein IPv6 unicast addresses are used for the source addressing and an address from the Unique Local Address range fc00::/7 
permitted for IPv6 is assigned in each case to the network components and to 
the further network station (¶0004; using different range of IPv6 e.g. unique local address or global unicast address. Note that the range is inherent in IPv6 as desired by the system admin).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Boucadair into the system of Anderson in view of Chen in order to allow different devices or terminals or components to connect to different types of networks such as a fixed network, a mobile network or a WLAN in simultaneous manner or in deferred manner (¶0004). 

	Claims 16 and 19 are substantially similar to the above claims, thus the same rationale applies. 

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Chen and further in view of Cudak et al. (hereinafter Cudak) US 2016/0352574 A1. 

Regarding Claim 9, Anderson in view of Chen teach the method of claim 1, but they do not expressly teach the method of claim 1, wherein a configuration number is communicated to the network component in the configuration message, and the network component performs a reconfiguration based on the configuration number according to the configuration variant stored in a table under the configuration number. 
Cudak teaches wherein a configuration number is communicated to the network component in the configuration message (¶0018; device parameters is sent via messages, note that parameters including numbers in Fig. 4), and the network component performs a reconfiguration based on the configuration number according to the configuration variant stored in a table under the configuration number (Figs. 4-5 & ¶0038-¶0046; Fig. 4 illustrate a table that has configuration variant. Fig. 5 illustrates in step 78 automatically applying those variation).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Cudak into the system of Anderson in view of Chen in order to automatically configures the additional switch port to use the one or more of the switch port settings that are correlated to one or more of the device parameters matching the device parameters of the additional device (abstract). 
	
Claim 22 is substantially similar to the above claims, thus the same rationale applies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI

Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455